Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed December 1, 2020, caused the withdrawal of the rejection of claims 1, 2, 5, 6, and 8-13 under 35 U.S.C. 103 as being unpatentable over Yu et al. (KR 2014-0034710) as set forth in the Office action mailed September 11, 2020.
The prior art fails to teach or make obvious the applicant’s claimed compounds and formula. The closest prior art Kim et al. (WO 2016/195441), where Kim et al. (US 2017/0213984) (hereafter “Kim”) is used as the English equivalent, teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0355]-[0357]).  Kim teaches that the light emitting layer comprises a host material and a phosphorescent dopant (paragraph [0357]).  Kim teaches that the host 
    PNG
    media_image1.png
    322
    242
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    155
    301
    media_image2.png
    Greyscale
 (which is the same as applicant’s A-3), or  
    PNG
    media_image3.png
    227
    176
    media_image3.png
    Greyscale
 (which is the same as applicant’s A-1) are a few examples (paragraphs [0151], [0357], and [0359]).  Kim teaches that the above compounds are 
    PNG
    media_image4.png
    156
    231
    media_image4.png
    Greyscale
, where Ar is a bicyclic or more heterocyclic group comprising at least one N atom (paragraphs [0038]-[0040]).  Kim teaches carbazole is a bicyclic or more heterocyclic group comprising at least one N atom (paragraphs [0020] and [0050]-[0053]).  Kim teaches 
    PNG
    media_image5.png
    111
    146
    media_image5.png
    Greyscale
 as a carbazole group. Kim requires Ar to be a bicyclic or more heterocyclic group comprising at least one N atom; therefore, Ar cannot be a group claimed by the applicant for R1. Although Kim broadly teaches that R1-R8 can be a heteroaryl group including a carbazole group, the requirement of Ar by Kim does not make the applicant’s claimed invention obvious to one of ordinary skill in the art; therefore, claims 1, 2, and 5-17 (renumbered 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796